       Case 2:20-cv-03735-JGB-SHK Document 1 Filed 04/23/20 Page 1 of 6 Page ID #:1


      -.

 FULL NAME

      R/~`~Md/~l~ C ~►rl~l~
  COMMIITED NAME (if different) I
                                                                                             APR 23~
        Z X13 3 b                   T~-f~ ~I~ ~A~D
 FULL ADDRESS INCLUDING NAME OF INSTITUTIO~N   ~. //~✓

         S            V~ I      v~       ,•4


     I'~~1~"Ctq~ ---~~~17~
                    applica~




                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER ~~O             - 3-~~ ~G ~5 (~S~k
  ~r ~oYto ,c.~~~                                                                          To be supplied by the Clerk
                                                   PLAINTIFF,
                                      v. ~                                      CIVIL RIGHTS COMPLAINT
                                           17~' F-CL
                                                                                   PURSUANT TO (Check oneJ
                                                     DEFENDANTS)
                                                                    ~   42 U.S.C. § 1983
                                                                        Bivens v. Six Unknown Agents 403 U.S. 388(1971)

A. PREVIOUS LAWSUITS

     1. Have you brought any other lawsuits in a federal court while a prisoner: ❑Yes ~No

    2. If your answer to "1." is yes, how many?

           Describe the lawsuit in the space below. (If there is more than one lawsuit, describe the additional lawsuits on an
           attached piece of paper using the same outline.)     z~, ~ ~b ~,~-,p~ bF ~t~ ti air vn c y
              wl~~~~ ~ N c-~~C~e~i ~nl. Tff~~l~ ~l~c-r~oN~~
                                     ,,                     1~~vic'~s
              W ~~,. ~t~~i~ FcG F~~~~r~~                                     pRrv~cy ~GT~~~,~.f~-
               ~.t~~ CoNs~wVi~.




                                                                                              CLERK, U.S. DISTRICT COURT


                                                                                                      APR 2 22020
                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                           `
                                                                                           'Y                     DEPUTY



                                                         CIVIL RIGHTS COMPLAINT
CV-66(7/97)                                                                                                              Page I of6
       Case 2:20-cv-03735-JGB-SHK Document 1 Filed 04/23/20 Page 2 of 6 Page ID #:2


          a. Parties to this previous lawsuit:
             Plaintiff      '~19~ 1'r0~'10 ~         C R m pH

               Defendants '~ p F~           ~r G~


          b. court v11 iT~~ 5'f                  S     D ►S'~~Gr CAv~t~              ~VV`Cl~A-)          DrSf~~GT
              a 'F ( I~-LI ~U~NI /4
          c. Docket or case number
          d. Name of judge to whom case was assigned
          e. Disposition (For example: Was the case dismissed? If so, what was the basis for dismissal? Was it
               appealed? Is it still pending?)
          f. Issues raised:    L/l D ~'~i D 1J   dF     MN      ~ Q 1✓/}C
                              ~En~a~ ~           P(2~ vr~cy ~ /~ c.~- ,


          g. Approximate date of filing lawsuit:        ~R t ~     ~~       212,D
          h. Approximate date of disposition


B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

     l. Is there a grievance rocedure available at the institution where the events relating to your current complaint
        occurred? ❑Yes ~No

    2. Have you filed a grievance concerning the facts relating to your current complaint?             Yes      ❑ No

         If your answer is no, explain why not        ~5      ~ N(~~ ~~S          (~V IM1'(~          S~~~Q ~ ~r I ~
               D~Pi~          13A-v ctt~ T~               20~ ~ ~ r,~vn~                    S30~ r~o~r►~.

     3. Is the grievance procedure completed?~es              ❑ No

         If your answer is no, explain why not



    4. Please attach copies of papers related to the grievance procedure.

C. JURISDICTION

    This complaint alleges that the civil rights of plaintiff~'`~h~1 DY1P           - Carm P~-
                   5~~~ ~p~C1~,~T~/                                                   (print plaintiffs name)              C/~SfY~1`
                                                                                                                                C~
     who presently resides at ~ ~TL~~~S~              p~~~~~                ~U"'~~'~ bl~ 1~-~~''~
                                                             mai mg a ress or p ace o con mement

    were violated by the actions ofthe defendants) named below, which actions were directed against plaintiff at
                                                                                                                            G
                                                                                                                                13~ ~(
         F D ~r ~ FCC.                           ~ 1 ~r~~~l ass o~'~'rl~ CF.(1~i~:f~- ~ c.~f~ ~ ~ Gt~-
                                           S~T~t ~ V►~~ L~~                 C-~n~m ~ - ~3 -21
                                                      CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                           Page 2 of 6
       Case 2:20-cv-03735-JGB-SHK Document 1 Filed 04/23/20 Page 3 of 6 Page ID #:3


                                ~~n~~AI                              ~~.~.~r~ f
     on (date or dates)   ~Q~IVI~~N ~~ ~                        ~~ ~~N ~~ ~              ,
                                        am                            aim                               aim

     NOTE:       You need not name more than one defendant or allege more than one claim. If you are naming more than
                 five (5) defendants, make a copy of this page to provide the information for additional defendants.

     1. Defendant ~         v0               ~~U~
                      full name of ust e en ant
                                                              ~b m rn S~R~r►aN                            resides or works at

                          I~S ' ~ ~1 G ~ IE S ^ C 1~
                     (full address of first defendant)

                            W ~~Z
                     if( ef`~ant
                           en p  s iYio~ht e, i any


         The defendant is sued in his/her (Check one or both): individual ~efficial capacity.

         Explain how this defendant was acting under color of law:

              ~~) CI~iST~l~15
              ~                                      PK~~I~"~~-~     1...~~ fY1(:1~1°~ ~'dVl Ste"l~


    2. Defendant ~~~L~ `                         ~V VY~ MV{/~~ C P'(~DY►S                                 resides or works at
                      fu11 name of'~ust~e~en ant

                          ~C~S ~ 1~ /1C~~ (~~ .                ~' ft U ~~p(~/J l I~t
                     (full address of first defendant)

                             Inl I ~~
                     ode
                       den
                         Tc antp
                               s itio~dt e, i any


         The defendant is sued in his/her (Check one or both):~ndividual                 official capacity.

        Explain how this defendant was acting under color of law:
              f3flc.~r~ G its r1~vi~ ~,~ , ~l-trx~ C~ns"~-e.JT

    3. Defendant                                                                                          resides or works at
                          name o ust e en ant)


                    (full address of first defendant)


                       e en ant s position an tit e, i any)


        The defendant is sued in his/her (Check one or both): ❑individual              ❑official capacity.

        Explain how this defendant was acting under color of law:




                                                         CIVIL RIGHTS COMPLAINT
CV-66(7/97)                                                                                                              Page 3 of6
       Case 2:20-cv-03735-JGB-SHK Document 1 Filed 04/23/20 Page 4 of 6 Page ID #:4


D. CLAIMS*
                                                          CLAIM I
     The following civil right has been violated:
                                      ~I~-(
       fH~ ~~v►tp ~ Y~7~iN6 O1~._ ICU ~_~
       '                                    7I~EW ~-~..E-~                                                         C

          T~-Y~~       H~N~       ~~(n~~~Cl-1116             ~f'tV~~~' ~~G~~~/4'_
          ►~, ~   ~+-r~ua n~~-~-► . 6~ i.~=~f~A-I               20 Ifs 7~~             S~~          Fl6u~~}




     Supporting Facts: Include all facts you consider important. State the facts clearly, in your own words, and without
     citing legal authority or argument. Be certain you describe, in separately numbered paragraphs, exactly what each
    DEFENDANT (by name) did to violate your right.
       ~~~ ~D2v6 A-r~ r►~ c nS t~~rJ , 'FC~E~A I Co m nn ~nl G/~~lv~V S
       u1o~~gTto1~ e~~"~ ►~{up(Lru~►~-/ ~ nEv~~ C~ns~w7~~ 7~ t~~ol~o C+fis~NC~
        _ ov~~ • (.~1I F~




    *If there is more than one claim, describe the additional claims) on another attachedpiece ofpaper using the same
    outline.


                                                    CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                      Page 5 of6
      Case 2:20-cv-03735-JGB-SHK Document 1 Filed 04/23/20 Page 5 of 6 Page ID #:5


E. REQUEST FOR RELIEF

    I believe that I am entitled to the following specific relief:
     '1'I'~1 I~b ~ f,~rYl PE F~1 Sh't'~.0                     FD~ ~Lx P~~ ~/~1 ~       Y~y
       P(~1 V~ Cc.~~J~iC f-f               `DID~ d rr Gil4           U~~        SI ~iC~      uV~~. 2-Q ~ ~




    ~p~ ~ ~ 6 , 2020                                                        4

               (Date)                                           u       (Signature ofPlaintiff




                                                   CIVIL RIGHTS COMPLAINT
CV-66(7/97)                                                                                             Page 6 of6
Case 2:20-cv-03735-JGB-SHK Document 1 Filed 04/23/20 Page 6 of 6 Page ID #:6




                                                                                      _
                                                                                             ~                     ,,,_
                                                                               ,a•~                                                           -   _.._         .-"", _.'mac: ..          -
                                                                                      K      ~~~
                                                                                            ~~ . ,J,
                                                                                                 "4-   4i                 '\~
                                                                                                              ~ ~~ ~            \..,
                                                                                                 ~Oj,                      ~-.. ~N~
                                                                                                                                   J
                                                                                          .~~   ` ~ ddb                                                   ~v~~T-ed S(~T~C ~~ST~tCT Cn~Y T
                                                                                          ~~ ~
                                                                                            ~ ~~'
                                                                                               ~'~~
                                                                                                  y~                            r                        C~ ✓1 T✓~I,( C~ SST Y l CT b~ C I~ L1 ~'' Vt L G,
                                                                                                                 ~~~7~ /
                                                                                                                                                          S~ ~T~ ~~5 l 3~ E L~~ ~ ~-n5~~~5
                                                                                                  ~:.. ~:::                         ~4_F_j~~~-~~~~.,~~~~~~~i,,i,~~~~~a~ll~r~tllr
                                                                                                                                                                               ~,~~l~~i~l    f~.~,~i~i,~~l~rli~~~~
                                                                                                                                              6ry=                                           -                - - ---~ _.~.~
